—In a matrimonial action in which the parties were divorced by a judgment entered August 6, 1992, the former wife appeals from an order of the Supreme Court, Richmond County (Radin, J.H.O.), dated June 23, 1994, which denied her motion to vacate the judgment and the stipulation on which it was based.
Ordered that the order is affirmed, with costs.
Stipulations of settlement are favored by the courts and are not lightly set aside (see, Wilutis v Wilutis, 184 AD2d 639). Absent a showing that a stipulation was the product of fraud, overreaching, mistake, or duress, it will not be disturbed (Wilutis v Wilutis, supra; Bossom v Bossom, 141 AD2d 794). The appellant has failed to make the requisite showing in this case. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.